      Case 2:18-cr-00422-SMB Document 1035 Filed 07/06/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                     No. CR-18-00422-003-PHX-SMB
10                  Plaintiff,                     ORDER
11   v.
12   Scott Spear,
13                  Defendants.
14
15          THIS COURT, having considered Defendant Spear’s Motion for extension of time

16   to file reply to the government’s response to Defendant’s Amended Motion for Issuance

17   of Rule 17(c) Subpoenas, and good cause appearing,

18          IT IS ORDERED granting Defendant Spear’s Defendant Spear’s Motion for

19   extension of time to file reply to the government’s response to Defendant’s Amended
20   Motion for Issuance of Rule 17(c) Subpoenas (Doc. 1034);

21          IT IS FURTHER ORDERED extending the deadline for Defendant Spears to

22   file reply to the government’s response to Defendant’s Amended Motion for Issuance of
23   Rule 17(c) Subpoenas to July 13, 2020.

24
            Dated this 6th day of July, 2020.
25
26
27
28
